DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 24 August 2022 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
The Office disagrees with the applicant regarding the rejection under 35 U.S.C. § 112(b). The first appearance of “one or more annotation” was claim 8. However, claim 8 discloses “wherein one or more annotation,” which created a lack of antecedent basis and a subsequent indefiniteness of the claim. See MPEP § 2173.05(e). If claim 1, which is the independent claim of claim 8, disclosed “one or more annotation” in a claim limitation, then this issue would have not been a problem. Hence, the Office would not withdraw the rejection of claim 8 under 35 U.S.C. § 112(b).
  	The applicant also asserts that the prior art cited by the examiner does not describe “[a] processor, comprising: one or more circuits to train one or more neural networks to detect a background portion of one or more images based, at least in part, on one or more points of an object in the one or more images.” The arguments presented by the applicant are not persuasive and confusing. First, the disputed limitation is a very broad claim that any references teaching an equivalent feature of detecting, extracting, or retrieving of a background and an object (e.g. people, vehicle, trees, etc.) using a neural network that has a training mode. Extremely broad claims such as claim 1 would have many interpretations that a lot of references or materials can read on its limitation. So, if the applicant wanted to overcome the rejection cited by the prior art, it was necessary to amend the claim. 
	Second, the applicant discloses the Verdegaal case. The Office agrees that that the prior art has to teach every element expressly or inherently to render a rejection under 35 U.S.C. 102. Because the examiner was aware of this, the previous Office used bold letters to emphasize the portions of the prior art corresponding to the elements of the claim limitation. 
	In sum, the rejection under §§ 35 U.S.C. 102(a)(2), 103, 112(b) would not be withdrawn because of the foregoing reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim discloses “wherein one or more annotations.” However, there is insufficient antecedent basis for this limitation in the claim. Moreover, the claim is unclear whether the annotation is determined using the background portion or not. It is required for the applicant to clarify or fixed these issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-10, 13-17, 24-25, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lwowski et al. (US 2021/0201077 A1).
a.	Regarding claim 1, Lwowski discloses a processor, comprising: one or more circuits (“one or more central processing units (CPU) 12” at Fig. 8-12 and ¶¶0113-0114) to train one or more neural networks (“a training module 104 which can feed the images to model 106 in order to train the model” which neural network is used at Figs. 1A-104 and 1A-106 and ¶¶0034-0039) to detect a background portion of one or more images based, at least in part, on one or more points of an object in the one or more images (Lwowski discloses that “Background data may be extracted 704. For example, the training data generator 130 in FIG. 1B may extract background data from the imaging data obtained at 702. The background data may comprise a 3D point cloud. The background data may comprise a representation of a 2D object. The background data may represent an object in the monitored area of interest. In the first aspect, the extracted background data may comprise a 3D point cloud representing a container, such as a bin, for mail in envelopes and packages” at Fig. 7-704 and ¶0101) (emphasis added).
b.	Regarding claim 2, Lwowski discloses wherein: 
the one or more neural networks are trained to determine a foreground portion of the one or more images (“foreground data may be extracted. For example, the training data generator 130 in FIG. 1B may extract foreground data” at Fig. 7-705 and ¶0102); 
the foreground portion comprises the one or more points of the object (“The foreground data may comprise a 3D point cloud. The foreground data may comprise a 2D object. The foreground data may be selected for extraction based on an associated labelling of pickable. In the first aspect, the extracted foreground may comprise a 3D point cloud representing a package previously labelled as pickable. or another appropriate label that indicates the object is capable of correctly being handled by a robotics system” at ¶0102) (emphasis added); 
the background portion is combined with the foreground portion in order to compute training information (“Background data may be extracted 704. For example, the training data generator 130 in FIG. 1B may extract background data from the imaging data obtained” at Fig. 7-704 and ¶0101); and 
the training information is used to further train the one or more neural networks (“at least one model such as a convolutional neural network, or other machine learning-based model, can be trained 622 using both the real-world and synthesized training images. As mentioned, in some embodiments a portion of the images will be retained for testing after the training of the neural network” at Fig. 6-622 and ¶0098).  
c.	Regarding claim 6, Lowoski discloses wherein the training information is computed based on one or more reconstructed images, the reconstructed images based, at least in part, on the foreground portion and the background portion (“The object portion can then be blended 618 into the background region to generate the synthesized training image” at Fig. 6-618 and ¶0098).
d.	Regarding claim 8, Lwowski discloses wherein one or more annotations are determined based, at least in part, on the background portion, the one or more annotations identifying one or more locations of the object in the one or more images (Lwowski discloses labelled dataset “[assisting] a classification and detection system” at Fig. 2-202 and ¶0061. “For example, labelled imaging data can include imaging data associated with metadata or other data that specifies whether an object represented in the imaging data is capable of correctly being handled by a robotics picking system in accordance with embodiments described herein, or otherwise satisfies acceptance criteria. In an example, set of images might include metadata such as “un-occluded,” “occluded,” “un-pickable,” “pickable,” “acceptable,” “readable,” or a combination thereof. The classifications in at least some embodiments will be selected from a set of classifications, or sub-classifications, used to identify various types of object” at ¶0097).
e.	Regarding claims 9-10, claims 9-10 are analogous and correspond to claims 1-2. See rejection of claims 1-2 for further explanation.
f.	Regarding claim 13, Lwowski discloses wherein the training information is computed based on one or more reconstructed images (“The object portion can then be blended 618 into the background region to generate the synthesized training image” at Fig. 6-618 and ¶0098).
g. 	Regarding claim 14, Lwowski discloses wherein the one or more reconstructed images are based on the foreground portion and the background portion (“The object portion can then be blended 618 into the background region to generate the synthesized training image” at Fig. 6-618 and ¶0098).
h.	Regarding claim 15, Lwowski discloses wherein the background portion is used to determine one or more annotations based, at least in part, on the foreground portion, the one or more annotations identifying the object in the one or more images (Lwowski discloses labelled dataset “[assisting] a classification and detection system” at Fig. 2-202 and ¶0061. “For example, labelled imaging data can include imaging data associated with metadata or other data that specifies whether an object represented in the imaging data is capable of correctly being handled by a robotics picking system in accordance with embodiments described herein, or otherwise satisfies acceptance criteria. In an example, set of images might include metadata such as “un-occluded,” “occluded,” “un-pickable,” “pickable,” “acceptable,” “readable,” or a combination thereof. The classifications in at least some embodiments will be selected from a set of classifications, or sub-classifications, used to identify various types of object” at ¶0097). i.	i.	Regarding claim 16, Lwowski discloses wherein the one or more images are frames of video data (Lwowski discloses that the foreground imaging system and the background imaging system can produce video at Figs. 1B-110 and 120 and ¶¶0041-0043).
j.	Regarding claims 17 and 24, claims 17 and 24 are analogous and correspond to claims 9 and 16, respectively. See rejection of claims 9 and 16 for further explanation.
k.	Regarding claims 25 and 32, claims 25 and 32 are analogous and correspond to claims 17 and 24, respectively. See rejection of claims 17 and 24 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lwowski et al. (US 2021/0201077 A1) in view of Shechtman et al. (US 2019/0251401 A1).
a.	Regarding claim 3, Lwowski discloses all the previous claim limitations. However, Lwowski does not explicitly disclose wherein the foreground portion is determined based, at least in part, on a perturbation applied to the one or more images.
Shechtman discloses wherein the foreground portion is determined based, at least in part, on a perturbation applied to the one or more images (“apply the warp parameters 110 to the foreground object 108 to generate a warped foreground object 112. For instance, the image composite system applies the homography spatial transformation indicated by the warp parameters 110 to the foreground object 108 to obtain the warped foreground object 112” at Figs. 1-110 and 112 and ¶0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the warping process of Shechtman to the foreground imaging system of Lwowski.
The suggestion/motivation would have been to ensure “automatically [generating], with little or no user involvement, composite images that resemble real and natural images” (Shechtman; ¶0026) in an effective way (Shechtman; ¶0005).
b.	Regarding claim 4, the combination applied in claim 3 discloses wherein the perturbation modifies appearance characteristics associated with the one or more images (Shechtman discloses that “apply the warp parameters 110 to the foreground object 108 to generate a warped foreground object 112. For instance, the image composite system applies the homography spatial transformation indicated by the warp parameters 110 to the foreground object 108 to obtain the warped foreground object 112” at Figs. 1-110 and 112 and ¶0048. Here, the appearance of the image will be changes after the warping process).
c.	Regarding claim 5, the combination applied in claim 3 discloses wherein the perturbation modifies pose information characteristics associated with the one or more images (Shechtman discloses that “apply the warp parameters 110 to the foreground object 108 to generate a warped foreground object 112. For instance, the image composite system applies the homography spatial transformation indicated by the warp parameters 110 to the foreground object 108 to obtain the warped foreground object 112” at Figs. 1-110 and 112 and ¶0048. Here, the tilt or angle of the image will be changes after the warping process).
d.	Regarding claims 11-12, claims 11-12 are analogous and correspond to claims 5 and 4, respectively. See rejection of claims 4-5 for further explanation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lwowski et al. (US 2021/0201077 A1) in view of Ceccaldi et al. (US 2020/0250812 A1).
a.	Regarding claim 7, Lwowski disclose all the previous claim limitations. However, Lwowski does not explicitly disclose wherein the training information includes loss values indicating differences between the one or more reconstructed images and the one or more images.  
Ceccaldi discloses wherein the training information includes loss values indicating differences between the one or more reconstructed images and the one or more images (“A reconstruction loss may also be calculated by comparing the reconstructed image from the usability check model with the original input image (S204). For example, the reconstruction loss may be calculated as the loss in the autoencoder (e.g. VAE) as described above using mean square error or structural similarity. The reconstruction loss may be calculated by determining the loss in the VAE combined with a Least Absolute Deviations (L1) loss. Any suitable loss functions may be used” at Fig. 4-S204 and ¶0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the calculating reconstruction loss to the blending process of Lwowski.
The suggestion/motivation would have been to provide “reliability of any output result from the [sic] deep learning model for the input image” (Ceccaldi; abstract).

Conclusion
The following is a list of references related to the claimed invention:
Phogat et al. (US 2021/0142479 A1): In implementations of segmenting objects in vector graphics images, an object segmentation system can obtain points that identify an object in a vector graphics image, and determine a region of interest in the image that includes the object based on the points that identify the object. The object segmentation system can generate a heat map from the points that identify the object in the image, and a rasterized region from rasterizing the region of interest. The object segmentation system can generate a mask from the rasterized region and the heat map, the mask identifying pixels of the object in the rasterized region, and determine, from the mask, paths of the vector graphics corresponding to the object.
Aydin et al. (US 2020/0357142 A1): Techniques are disclosed for image matting. In particular, embodiments decompose the matting problem of estimating foreground opacity into the targeted subproblems of estimating a background using a first trained neural network, estimating a foreground using a second neural network and the estimated background as one of the inputs into the second neural network, and estimating an alpha matte using a third neural network and the estimated background and foreground as two of the inputs into the third neural network. Such a decomposition is in contrast to traditional sampling-based matting approaches that estimated foreground and background color pairs together directly for each pixel. By decomposing the matting problem into subproblems that are easier for a neural network to learn compared to traditional data-driven techniques for image matting, embodiments disclosed herein can produce better opacity estimates than such data-driven techniques as well as sampling-based and affinity-based matting approaches.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664